DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 15 recites the limitation “an audio output module”. See Figs. 3-5, 8, 16-17, and 21; ¶0052-¶0057 for corresponding structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email by Attorney Mr. Charles Andrew Hayes on 09 April 2021.
The application has been amended as follows:

15. (Currently Amended)	An audio output module for use with a speech generating system, comprising: 
 a sound output housing with an interface chamber containing an interface board housed in the interface chamber, an acoustically isolated sound chamber containing a sound output speaker in communication with the interface board and with a sound generation port;
 said interface board within the sound output housing being in wireless communication with a speech generating system, said speech generating system is a portable electronic device; 
  an externally accessible control interface with controls for activating and controlling the audio 
 a pendant attachment point allowing the audio the pendant attachment point and a lanyard attachable to the pendant attachment point; and 
  wherein the lanyard when attached to the pendant attachment point and placed around the neck of the body of the user positions the sound generation port within 30 centimeters below the mouth of the body of the user, and positions a audio module generates an artificial voice of an improved quality upon activation of the audio the artificial voice audio audio point and the audio output is perceived to emanate from the mouth of the body of the user,

wherein the audio audio : 
magnetically attached to the speech generating system, 
worn on the lanyard by the user of the speech generating system, and/or
carried by a non-user of the speech generating system while the user is using the speech generating system. [[.]]

16. (Currently Amended)	 The system of claim 15 wherein the lanyard positions the sound generation port in a position within about 10 to 25 degrees from the center point of the mouth of the body of the user from the perspective of the listener.

19. (Currently Amended)	The system of claim 15 wherein a volume of the acoustically isolated sound chamber is between two and twenty times an a cone of the sound output speaker a travel distance of the cone of the sound output speaker.

wherein the volume of the acoustically operated sound chamber is between one and ten times the area of the cone of the sound output speaker 

Allowable Subject Matter
Claims 15-16 and 19-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Oba (US Patent #7676372) in view of Abolfathi et al. (US #2009/0226017) further in view of Burgess et al. (US #2007/0007661) and further in view of Sahyoun (US PGPUB #2002/0148678), Wikel et al. (US PGPUB #2006/0057973), Stone et al. (US Patent #6346088), and Joy et al. (US Patent #4274162) fails to teach an audio output module for use with a speech generating system, comprising:
a sound output housing with an interface chamber containing an interface board housed in the interface chamber, an acoustically isolated sound chamber containing a sound output speaker in communication with the interface board and with a sound generation port;
said interface board within the sound output housing being in wireless communication with a speech generating system, said speech generating system is a portable electronic device; 
an externally accessible control interface with controls for activating and controlling the audio output module; 

wherein the lanyard when attached to the pendant attachment point and placed around the neck of the body of the user positions the sound generation port within 30 centimeters below the mouth of the body of the user, and positions within about 30 degrees from the center point of a mouth of the body of the user from the perspective of a listener, wherein the audio output module generates an artificial voice of an improved quality upon activation of the audio output module, whereupon the artificial voice is generated by the speech generating system communicating to the audio output module and delivering sound generating signals to the sound output speaker, while the audio output module is secured about the body of the user through the pendant attachment point and the audio output is perceived to emanate from the mouth of the body of the user,
wherein the audio output module is magnetically attachable to the speech generating system, thereby permitting the audio output module to be: 
magnetically attached to the speech generating system, 
worn on the lanyard by the user of the speech generating system, and/or
carried by a non-user of the speech generating system while the user is using the speech generating system.
These limitations, in combination with the remaining limitations of independent Claim 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651